Martoche, J. (dissenting in part).
I respectfully dissent in part. Unlike the majority, I see no reason to exercise our power to review defendant’s contention concerning the alleged legal insufficiency of the evidence with respect to criminally negligent homicide (Penal Law § 125.10) as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). In any event, in my view there is a valid line of reasoning and permissible inferences that could lead a rational person to the conclusion reached by the jury on the basis of the evidence at trial and, as a matter of law, “satisfy the proof and burden requirements for every element of the crime charged” (People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Kehoe, J.P., Gorski, Martoche, Smith and Pine, JJ.